DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on August 18, 2022 is acknowledged.
Applicant has elected Species II: Figure 3 of the Compact Anti-Rotation Device and Species I: K-wire of the Elongated Inner Connector, wherein applicant states claims 1-5, 7-12, 14, and 21-35 are directed to the elected species.
The Examiner acknowledges that Species II of Figure 3 also includes Figures 4.
Claims 6 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18, 2022.
Claims 1-14 and 21-35 are presently pending in this application.

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 25, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, ll. 1-2, the phrase “wherein each prong of the plurality of prongs is substantially parallel to other prongs of the plurality of prongs” is unclear as to where the other prongs of the plurality of prongs are located. It appears the other prongs are located on the second anchoring member. Amendment and clarification are required.
Claim 25 recites the limitation "the longitudinal axis of the torsion bar” in ll. 2-3. There is insufficient antecedent basis for this limitation in the claim. 
The term “smooth” in claim 34 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, the phrase “have substantially smooth surfaces” is unclear as to what degree is considered substantially smooth.
Claims 3, 32, and 33 are rejected on being dependent to a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 21, 22, and 24-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro (US 4,414,967) in view of Marczyk (US 2010/0264192).
Regarding claim 1, Shapiro discloses a compact anti-rotation device (42) (figure 1) for securing adjacent bones (col. 2, ll. 10-18) and impeding such bones from relative movement thereof (title), to facilitate healing of the bones or tissue or ligaments connected thereto (title), the device (42) comprising: a torsion bar (see figure 1 below) having a first end (see figure 1 below) and a second end (see figure 1 below), the torsion bar (see figure 1 below) being sized and configured to (i.e. capable of) resist twisting and deformation in response to forces applied thereto (col. 1, ll. 47-50), a first anchoring member (see figure 1 below) coupled to or integrated with the first end of the torsion bar (see figure 1 below), a second anchoring member (see figure 1 below) coupled to or integrated with the second end of the torsion bar (see figure 1 below). 

    PNG
    media_image1.png
    389
    779
    media_image1.png
    Greyscale

Yet, Shapiro lacks wherein the first anchoring member has a plurality of prongs oriented away from the torsion bar.
However, Marczyk teaches wherein a first anchoring member (see figure 9 below) has a plurality of prongs (see figure 9 below) oriented away from a torsion bar (see figure 9 below).

    PNG
    media_image2.png
    346
    623
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shapiro’s anchoring members with a plurality of prongs oriented away from the torsion bar as taught by Marczyk, since such a modification is a mere duplication of essential working parts of a device that involves only routine skill in the art.
Regarding claim 2, the modified Shapiro’s device has wherein each prong of the plurality of prongs (see figure 9 of Marczyk above) is substantially parallel to other prongs of the plurality of prongs (see figure 9 of Marczyk above).
Regarding claim 3, the modified Shapiro’s device has wherein a center axis of each prong of the plurality of prongs (see figure 9 of Marczyk above) approximately intersects with and is approximately perpendicular to a longitudinal axis of the torsion bar (see figure 9 of Marczyk above).
Regarding claim 4, the modified Shapiro’s device has wherein at least one prong of the plurality of prongs of the first anchoring member (see figure 9 of Marczyk above) has a piercing tip (see figure 9 of Marczyk above) located near or forming a distal end thereof (see figure 9 of Marczyk above).
Regarding claim 5, the modified Shapiro’s device has wherein each prong of the plurality of prongs (see figure 9 of Marczyk above) has a piercing tip (see figure 9 of Marczyk above) located near or forming a distal end thereof (see figure 9 of Marczyk above).
Regarding claim 7, the modified Shapiro’s device has wherein each of the first and second anchoring members comprises two prongs (see figure 9 of Marczyk above).
Regarding claim 21, the modified Shapiro’s device has wherein the plurality of prongs (see figure 9 of Marczyk above) are oriented substantially perpendicularly to the torsion bar (see figure 9 of Marczyk above).
Regarding claim 22, the modified Shapiro’s device has wherein the torsion bar is substantially straight (see figure 1 of Shapiro above).
Regarding claim 24, Shapiro discloses a compact anti-rotation device (42) (figure 1) for securing adjacent bones (col. 2, ll. 10-18) and impeding such bones from relative rotation thereof (title), to facilitate healing of the bones or tissue or ligaments connected thereto (title), the device (42) comprising: at least one torsion bar (see figure 1 above) having a first end (see figure 1 above) and a second end (see figure 1 above), the torsion bar (see figure 1 above) being sized and configured to (i.e. capable of) resist twisting and deformation in response to a force applied thereto (col. 1, ll. 47-50), and an anchoring member (see figure 1 above) coupled to or integrated with the second end of the torsion bar (see figure 1 above).
Yet, Shapiro lacks a set of multiple prongs coupled to or integrated with the first end of the torsion bar. 
However, Marczyk teaches a set of multiple prongs (see figure 9 above) coupled to or integrated with a first end of the torsion bar (see figure 9 above). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shapiro’s anchoring members with a set of multiple prongs coupled to or integrated with the first end of the torsion bar as taught by Marczyk, since such a modification is a mere duplication of essential working parts of a device that involves only routine skill in the art.
Regarding claim 25, the modified Shapiro’s device has wherein the set of multiple prongs (see figure 9 of Marczyk above) are positioned in one or more patterns concentric to a point on the longitudinal axis of the torsion bar (see figure 9 of Marczyk above).
Regarding claim 26, the modified Shapiro’s device has wherein the torsion bar has a substantially linear shape (see figure 1 of Shapiro above).
Regarding claims 27, 28, 29, the modified Shapiro’s device discloses all the features/elements as claimed but lacks a detailed description on wherein the set of multiple prongs have a length of a range of 5 mm to 15 mm, wherein the set of multiple prongs have a length of greater than 15 mm, or wherein the set of multiple prongs have a spacing from each other of greater or less than 1.8 mm.
However, the prior art discovering optimum or workable ranges involves routine experimentation in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Shapiro’s device with wherein the set of multiple prongs have a length of a range of 5 mm to 15 mm, wherein the set of multiple prongs have a length of greater than 15 mm, or wherein the set of multiple prongs have a spacing from each other of greater or less than 1.8 mm, such a modification is considered optimization of the prior art. Furthermore, it would depend on patient and bone sizes.
Regarding claim 30, the modified Shapiro’s device has wherein the torsion bar has a polygonal cross section (see figure 1 of Shapiro above).
Regarding claim 31, the modified Shapiro’s device has wherein the torsion bar has a uniform cross-section along a length of the at least one torsion bar (see figure 1 of Shapiro above).
Regarding claim 32, the modified Shapiro’s device has wherein the torsion bar is elongate (see figure 1 of Shapiro above).
Regarding claim 33, the modified Shapiro’s device has wherein one or more of the multiple prongs or the anchoring member are straight (see figure 9 of Marczyk above).
	Regarding claim 34, the modified Shapiro’s device has wherein one or more of the multiple prongs or the anchoring member have substantially smooth surfaces (see figure 9 of Marczyk above).
	Regarding claim 35, the modified Shapiro’s device has wherein at least one of the plurality of prongs is tubular shaped (see figure 9 of Marczyk above).

Claims 8-12, 14, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro (US 4,414,967) in view of Marczyk (US 2010/0264192), Fox (US 2013/0030438), and further in view of Choinski et al. (US 2012/0203340), herein referred to as Choinski.
Regarding claim 8, Shapiro discloses a compact anti-rotation device (42) (figure 1) comprising: at least one torsion bar (see figure 1 above), a first anchoring member (see figure 1 above) coupled to or integrated with the at least one torsion bar (see figure 1 above), and a second anchoring member (see figure 1 above) coupled to or integrated with the at least one torsion bar (see figure 1 above).
Yet, Shapiro lacks wherein at least one of the first or second anchoring members comprise a plurality of prongs.
However, Marczyk teaches wherein at least one of the first or second anchoring members (see figure 9 of Marczyk above) comprise a plurality of prongs (see figure 9 of Marczyk above). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shapiro’s anchoring members with wherein at least one of the first or second anchoring members comprise a plurality of prongs as taught by Marczyk, since such a modification is a mere duplication of essential working parts of a device that involves only routine skill in the art.
The modified Shapiro’s device lacks a detailed description on wherein the at least one torsion bar is elastically deformable upon application of a force.
However, Fox teaches a staple bridge (torsion bar) that is elastically deformable when moved between a first shape and a second shape (¶145).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shapiro’s torsion bar to be elastically deformable as taught by Fox, since such a modification would allow the torsion bar to return to its original form.
The reference Shapiro further lacks one or more elongated inner connectors sized and configured to be embedded in the adjacent bones, the one or more elongated inner connectors being further sized and configured to guide and orient the adjacent bones relative to each other.
However, Choinski teaches one or more elongated inner connectors (61, 62) (¶45) sized and configured to (i.e. capable of) be embedded in the adjacent bones (figure 10), the one or more elongated inner connectors (61, 62) being further sized and configured to (i.e. capable of) guide and orient adjacent bones relative to each other (figure 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Shapiro’s system with one or more elongated inner connectors sized and configured to be embedded in the adjacent bones, the one or more elongated inner connectors being further sized and configured to guide and orient the adjacent bones relative to each other as taught by Choinski, since such a modification would to further prevent rotational movements (¶45).
Thus, the modified Shapiro’s system has the system for securing adjacent bones (col. 2, ll. 10-18 of Shapiro) and limiting such bones from relative rotation (title of Shapiro), to facilitate healing of the bones or tissue or ligaments connected thereto (title of Shapiro).
Regarding claim 9, the modified Shapiro’s system has wherein each prong of the plurality of prongs (see figure 9 of Marczyk above) is oriented substantially perpendicular to the at least one torsion bar (see figure 9 of Marczyk above).
Regarding claim 10, the modified Shapiro’s system has wherein the plurality of prongs are positioned in line with one another (see figure 9 of Marczyk above).
Regarding claim 11, the modified Shapiro’s system has wherein a center axis of each prong of the plurality of prongs (see figure 9 of Marczyk above) is approximately aligned with and perpendicular to a longitudinal axis of the at least one torsion bar (see figure 9 of Marczyk above).
Regarding claim 12, the modified Shapiro’s system has wherein the one or more elongated inner connectors comprise a first K-wire (61 of Choinski) and a second K-wire (62 of Choinski).
Regarding claim 14, the modified Shapiro’s system discloses all the features/elements as claimed but lacks a detailed description on wherein the adjacent bone portions comprise a scaphoid bone and a lunate bone.
However, Choinski teaches wherein adjacent bone portions comprise a scaphoid bone (51) and a lunate bone (53) (¶45 and figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Shapiro’s system having adjacent bone portions with wherein the adjacent bone portions comprise a scaphoid bone and a lunate bone as taught by Choinski, since such a modification would provide specific bones in the wrist to fix as Shapiro clearly contemplates the device to be used in the hand and wrist.
Regarding claim 23, the modified Shapiro’s system has wherein the at least one torsion bar has a substantially linear shape (see figure 1 of Shapiro above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14, and 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,033,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775